PER CURIAM.
The appellant Couey was the plaintiff and counter-defendant in the lower court. A *253judgment was rendered against the plaintiff on the counterclaim of the defendant below, appellee here, Pearl Leona Miles.
The case was tried before a jury on the issues of negligence and contributory negligence of each party arising out of a collision between the cars of the respective parties.
The appellee was proceeding in a southerly direction on Bumby Street in the City of Orlando and either turning, or intending to turn, dependent upon the testimony of the respective parties and witnesses, to the left at the intersection of Bumby Street and Central Avenue. The plaintiff approached Central Avenue on Bumby Street traveling north. The appellee-defendant Miles testified that she stopped, intending to turn left at the intersection, when the left front of her vehicle was struck by the left front of appellant’s vehicle. The appellant and his witnesses testified that the appellee turned to the left causing the collision in question.
The appellant argues solely the question of whether there is sufficient evidence upon which the jury could have predicated a verdict in favor of the appellee.
The trial judge below observed, in denying the motion of the appellant for a directed verdict, that the evidence was purely a jury question. While a majority of the witnesses were favorable to the appellant, we cannot say that the jury was legally wrong in deciding in favor of the appellee even though we might have rendered a different verdict had we been sitting on the case.
Affirmed.
ALLEN, Acting C. J., and KANNER and SMITH, JJ., concur.